Citation Nr: 1415382	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  13-01 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a traumatic brain injury (TBI).

2.  Entitlement to service connection for residuals of an arterial gas embolism.

3.  Entitlement to service connection for a neurodegenerative disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Marva F. Harper


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from October 1964 to March 1970 and service in the United States Navy (Navy) and United States Air Force (Air Force) Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Board has reviewed both the physical claims file and the Virtual VA electronic claims file.

The issue of entitlement to service connection for essential tremors is restyled as entitlement to service connection for a neurodegenerative disorder, NOS, to better reflect the evidence on file and the Veteran's stated interests.

The Veteran submitted additional evidence in March 2014 without waiving initial RO consideration; however, the evidence is either not pertinent or is duplicative of evidence already in the claims file.  38 C.F.R. § 20.1304(c) (2013)

The issue of entitlement to a non-service-connected pension has been raised by the record, as the Veteran indicated in his March 2011 claim that he was seeking both compensation and pension benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   The Board therefore lacks jurisdiction over the issue and refers it to the AOJ for appropriate action.  

The issue of entitlement to service connection for a central nervous system disability, claimed as essential tremor, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of residuals of either a TBI or an arterial gas embolism.

2.  The Veteran's neurodegenerative disorder, NOS, did not manifest to a compensable degree within one year after his March 1970 separation from active service and is not otherwise etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a TBI have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for residuals of an arterial gas embolism have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for entitlement to service connection for a neurodegenerative disorder, NOS, have not been met.  38 U.S.C.A. §§ 1110,  1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309  (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Under the VCAA, VA must assist a claimant when he or she files a complete, or substantially complete, claim for benefits.  This assistance involves notifying claimants of evidence that is necessary, or would be of assistance, in substantiating their claims, and providing notice that, if service connection is awarded, a disability rating and an effective date for the award of benefits will be assigned.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2013); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA sent the required notice in April 2011 and August 2012 letters.  The letter informed the Veteran of the evidence necessary to substantiate a claim, that VA was responsible for obtaining certain evidence, that he would be responsible for obtaining certain evidence, and that an examination would be scheduled if appropriate.  He was also informed that if a claim were granted a disability rating and an effective date would be assigned. 

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), Hill Air Force Base treatment records, private treatment records, and VA treatment records with the claims file.  VA made reasonable efforts to obtain private treatment records from Ogden Regional Hospital; however, all records, aside from an October 1983 letter included with the Veteran's STRs, were destroyed.

Second, VA satisfied its duty to obtain a medical examination and opinion when required.  VA provided the Veteran with examinations concerning the nature and etiology of any central nervous system and neuromuscular disease, artery and vein condition, and residuals of a TBI.  While the Veteran was not provided a VA examination concerning Agent Orange exposure, he was notified that he could request one or submit medical or scientific evidence that his current condition is associated with Agent Orange exposure, but did not do so.  See Aug. 2012 VCAA Notice.  Further, as discussed below, the record does not contain competent scientific or medical evidence that his claimed condition is medically associated with dioxin exposure.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, the Board finds no further action is needed to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Merits of the Claim

The Veteran contends that he has essential tremors and other neurological complications because inadequate treatment for decompression sickness in July 1966 caused him to develop an arterial gas embolism and suffer a TBI during his active service as a diver.  He also contends that Agent Orange may be a contributing factor.  See Oct. 2011 Notice of Disagreement [NOD].  

Direct service connection may be established if there is competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or causal relationship, between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Chronic diseases listed under 38 C.F.R. § 3.309(a), such as an organic disease of the nervous system, will be presumed incurred in or aggravated by service if manifested to a compensable degree within the applicable presumptive period after separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). A disease is considered chronic if there is a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; there must be more than isolated findings or a diagnosis including the word "chronic."  38 C.F.R. §§ 3.303(b), 3.307. 

If in-service chronicity, or permanency, is not shown or is questionable, then continuity of symptomatology since separation from service is required.  38 C.F.R. § 3.303(b).  To demonstrate continuity of symptomatology, (1) a condition must have been "noted" during service, (2) there must be post-service continuity of the same symptomatology, and (3) there must be evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  But see Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) "is only available to establish service connection for the specific chronic diseases listed in [section] 3.309(a)"). 

If a disease was chronic in service, any subsequent manifestations of the same chronic disease are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

If a disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases will be service-connected even if there is no record of the disease in service.  38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e) (2013).  

The Veteran's STRs confirm that in July 1966 he was diagnosed with decompression sickness with central nervous system involvement and a possible air embolism.  He developed symptoms of decompression sickness seven minutes after surfacing from a training dive.  Over an approximately five-minute period of time, he developed numbness of the face and left arm and leg, 100 percent muscular weakness in the left arm, 50 percent muscular weakness in the left leg, extremely slurred speech, and dizziness.  After thirty minutes of recompression to 60 feet he was symptom-free.  He remained symptom-free upon admission to a naval hospital for observation and upon discharge a complete physical examination was "entirely within normal limits."  See July 1966 Naval Hospital Narrative Summary. 

Neither the Veteran's STRs from his decades of service nor his private treatment records from recent years appear to indicate, however, that he was ever diagnosed with residuals of either a TBI or an arterial gas embolism.  In addition, both the July 2012 VA neurologist examiner and a second VA neurologist found the Veteran did not suffer a TBI in service, and the second VA neurologist found no evidence supportive of an air embolism causing the Veteran's late nervous system effects.  See Nov. 2013 VA Neurologist Letter; July 2012 VA TBI Residuals Examination (citing to July 2012 Central Nervous System Examination for rationale).  While the Veteran believes he has current residuals of a TBI and an arterial gas embolism, he is not competent to provide such diagnoses in this case, as the issue is medically complex and requires specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating the need for supporting medical evidence in claim for rheumatic heart disease).

The Veteran does have a current diagnosis of a neurodegenerative disorder, NOS.  While he also has a diagnosis of atypical essential tremors, the July 2012 VA neurologist examiner found it did not encompass all of his symptomatology.  See July 2012 Central Nervous System [CNS] Examination, Medical History.

He is not, however, entitled to direct service connection for a neurodegenerative disorder, NOS, because the evidence fails to establish that it began in service or that a nexus exists between it and his active service.  See July 2012 CNS Examination, Diagnosis.

The Veteran and his wife are competent to report that his current symptoms began in service, that he complained of his symptoms in private treatment records during the 1970s and 1980s, and that he did not report his complaints during his active or reserve service for fear of being discharged, as they have personal knowledge and the Veteran's symptoms are largely lay-observable.  See Aug. 2012 Spouse Statement; Oct. 2011 NOD; 38 C.F.R. § 3.159(a)(2); Davidson, 581 F.3d at 1316.  The Board, however, finds their reports not credible and gives them little probative weight, as they are internally inconsistent and inconsistent with statements and findings in contemporaneous medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (credibility can be generally evaluated by a showing of inconsistent statements and internal inconsistency).  

Both STRs and private treatment records reveal that that from 1968 to 1988 the Veteran did not report, and no medical evaluation found, any after effects of decompression sickness.  STRs from 1966 to 1987 reveal that he regularly reported being in good health and having no after effects or resulting injuries from decompression sickness; that in November 1971 a physician found no current disease and no after effects; that, even after suffering a cerebrovascular attack (CVA) in June1983, he reported having no significant problems; and that neurologic and psychiatric evaluations were normal from 1966 to 1987.  See Feb. 1984, Feb. 1977, Sept. 1974, Nov. 1971 Reports of Medical History.  Private treatment records reveal that in October 1983 a consulting neurologist, Dr. Schmidt, determined that the etiology of the Veteran's CVA was unknown and that a neurologic examination was essentially normal; that in 1988 the Veteran reported having had no reoccurrences of CVA-related symptoms; and that from 2005 to 2010 the Veteran reported that his handwriting difficulty began in 1993 and his right hand tremor developed around 2002.  See Oct. 2010 University of Utah [U of UT] Neurology Clinic Treatment Notes; Mar. 2008 Center for Neurological Services [CNS] Treatment Notes; Jan. 1988 Tanner Clinic Treatment Notes; Oct. 1983 Dr. Schmidt Letter.  The Board therefore gives more probative weight to statements and physician findings in STRs and private medical evidence medical evidence concerning the onset and duration of the Veteran's current symptoms.

Further, the Veteran is not competent to provide any underlying diagnosis in this case, as the issue is medically complex and requires specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4; Woehlaert, 21 Vet. App. at 462.  

Regarding a possible nexus, the record contains conflicting medical opinions.  

In August 2011, private neurologist Dr. Schrock opined that the etiology of the Veteran's postural instability is unclear.  The rationale was that it could be related to his previous history of either stroke or the bends, as there can be some brainstem disturbances with severe cases of the bends.  See Aug. 2011 U of UT Neurology Clinic Notes, Impression and Plan.  

In July 2012, the VA neurologist examiner opined that the Veteran's neurodegenerative disorder, NOS, is less likely than not related to an in-service injury, disease, or event; instead, it is an independent phenomenon.  The rationale was that there is no clear evidence or medical physiology to relate it to the Veteran's 1966 decompression sickness.  He was asymptomatic upon admission to the naval hospital and had a normal neurologic examination upon discharge; for 20 years no subsequent medical evaluation showed any findings of his current disease; private treatment notes indicate his clinical picture arose over recent years; and in November 2008 private neurologist Dr. Varma opined that "the fact that the Veteran was working at a level expected for his education implies that his cognitive problems are unrelated to the bends syndrome."  See July 2012 VA CNS Examination; July 2008 CNS Treatment Notes.

In November 2013, the second VA neurologist opined that the Veteran's neurological complaints are more likely than not unrelated to his active service; instead, his tremors and neurological deterioration are most likely due to anther neurodegenerative process.  The rationale was that he had only transient problems immediately after his decompression sickness; SPRs and STRs show he was performing well physically and cognitively several years after the event; no medical reports were found that associated the Veteran's symptoms with the late effects of decompression sickness; and there is not solid evidence that a long-delayed effect on the nervous system actually occurs after several asymptomatic years, while spontaneous neurodegenerative illnesses are common.  See Nov. 2013 VA Neurologist Letter.

The Board gives more probative weight to the opinions of the two VA neurologists, as they reviewed the claims file, provided a detailed rationale, and based their opinions on an accurate medical history, whereas private neurologist Dr. Schrock did not review the claims file or the Veteran's STRs and Dr. Schrock's treatment notes contain inaccurate medical histories (i.e., that the Veteran's in-service decompression sickness occurred in the mid-1990s and caused full-body paralysis).  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("Critical pieces of information from a claimant's medical history can lend credence to the opinion of the medical expert who considers them and detract from the medical opinions of experts who do not."); Prejean v. West, 13 Vet. App. 444, 448-449 (2000) (holding that the Board may consider whether an examiner had access to the claims file and provided a detailed rationale); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding a physician's opinion had no probative value where it relied on an inaccurate self-reported medical history and service background).

The Board acknowledges the Veteran's contention that exposure to Agent Orange could be a contributing factor but finds the record does not contain competent medical evidence that his current condition is related to herbicide exposure.  See Oct. 2011 NOD.  His SPRs indicate that he served for nine months in Vietnam, but his exact tour dates are unavailable.  See Apr. 2011 PIES Request Response; Oct. 1968 Administrative Remarks.  The Board therefore resolves reasonable doubt in favor of the Veteran and concedes in-service exposure to herbicides.  38 C.F.R. § 3.102 (2013).  He is not, however, competent to provide a nexus opinion in this case, as the issue is medically complex and requires specialized knowledge and experience.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (holding that the evidence of a link between current disability and service must be competent).  While he is competent to report that private neurologist Dr. Schrock told him she could not rule out Agent Orange exposure as a cause, as he has personal knowledge, the Board finds the report lacks credibility and therefore gives it little probative weight.  38 C.F.R. § 3.159(a)(2); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Dr. Schrock's treatment notes are silent for any mention of herbicide exposure and instead indicate that, as noted above, Dr. Schrock identified the possible causes of the Veteran's current condition as his prior stroke and prior decompression sickness.  See Aug. 2011 U of UT Neurology Clinic Notes, Impression and Plan.  

The Veteran is not entitled to presumptive service connection for a chronic disease listed under 38 C.F.R. § 3.309(a) because, while neurodegenerative disorder, NOS, qualifies as an organic disease of the nervous system, as discussed above, the record does not establish that it was chronic in service, that it manifested to a compensable degree within one year after his March 1970 separation from service, or that there is continuity of symptomatology since service. 

He is not entitled to presumptive service connection based on herbicide exposure because he does not have a disability listed under 38 C.F.R. § 3.309(e) as presumptively related to herbicide exposure.  While Parkinson's disease is presumptively related to herbicide exposure, private treatment notes from neurologists Dr. Schrock and Dr. Varma both found the Veteran did not have Parkinson's disease.  See Aug. 2011 U of UT Neurology Clinic Treatment Notes; Mar. 2008, May 2008 CNS Treatment Notes.  

Moreover, the Veteran is not competent to provide such a diagnosis, as the issue is medically complex and requires specialized knowledge and experience.  Jandreau, 492 F.3d at 1377, 1377 n.4; Woehlaert, 21 Vet. App. at 462.

Regarding the assertion that the Veteran's condition is medically unexplained, the Veteran is not entitled to service connection for an undiagnosed illness or medically unexplained chronic multisymptom illness because he did not have active service during the Persian Gulf War.  38 C.F.R. § 3.317 (a), (e) (2013).


ORDER

Service connection for a TBI is denied.

Service connection for residuals of arterial gas emboli is denied.

Service connection for a neurodegenerative disorder, NOS, is denied.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


